Citation Nr: 1602766	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-03 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970 and from February 1970 to July 1973, with subsequent, unverified periods of service with the National Guard/Reserves. See May 2015 Statement from Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction of the appeal currently resides with the RO in Roanoke, Virginia.  

In November 2015, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for tinnitus, which he contends is the result of exposure to acoustic trauma in-service.  During his hearing before the undersigned, he testified that he first noticed ringing in his ears in flight school and as a helicopter pilot and that he has intermittently experienced tinnitus since that time. 

Unfortunately, it appears that numerous procedural documents (including the Veteran's initial claim, Notice of Disagreement, a December 2009 Statement of the Case, and a January 2010 VA Form 9), service records (including service treatment records and DD Form 214s), and medical records (including private records from Drs. Lee and Kundra, VA treatment records from the VAMC in Washington, D.C., and an August 2007 VA Audiological C&P examination), have not been associated with the Veteran's electronic claims file.  The absence of the referenced documents/evidence frustrates the Board's review of the Veteran's claim; therefore, they must be obtained and associated with the VBMS/Virtual VA claims file upon remand. 

Further, the Board acknowledges that an April 2009 VA examiner opined that tinnitus was "less likely as not caused by or a result of military service."  It is unclear whether the Veteran was interviewed/examined in connection with this opinion.  The examiner reasoned that Veteran did not report any instance of tinnitus or hearing loss throughout his military career and that tinnitus was not reported until 2002, 38 years after discharge from the service. 

The Board does not find this opinion to be adequate.  In this regard, the examiner failed to address the Veteran's in-service noise exposure (which the RO conceded in the February 2008 rating decision) as a helicopter pilot; his lack of post-service noise exposure; and his statements concerning onset of tinnitus symptomatology.  Accordingly, the Board finds that a new VA etiology examination should be conducted upon remand. 


Accordingly, the case is REMANDED for the following action:

1. Associate all records related to the Veteran's claim for service connection for tinnitus, including: the Veteran's initial claim, NOD, the December 2009 SOC, the January 2010 VA Form 9; service records (including service treatment records and DD Form 214s); medical records, including private records from Drs. Lee and Kundra, VA treatment records from the VAMC in Washington, D.C., and an August 2007 VA Audiological C&P examination; statements from the Veteran in support of his claim; and all other records/evidence referenced in the February 2008 rating decision, December 2009, and July 2015 SSOC, with VBMS.  

2. Ensure that all VA outpatient treatment records through the present, particularly those related to the Veteran's tinnitus, are associated with VBMS.

3. Verify all dates of Reserve and National Guard service, to include periods of ACDUTRA and INACDUTRA, from approximately 1973 to 1979.  Also, obtain and associate with the claims folder any STRs associated with those periods of service.  A copy of any negative response(s) should be included in the claims file. If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed tinnitus. The examiner must review the VBMS/VVA claims file and should note that review in the report.  Any tests and studies deemed necessary by the examiner should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include the Veteran's exposure to aircraft/helicopter-related noise.  

The examiner should consider any lay evidence of onset and continuity of symptomatology since service.

The examiner is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5. Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the remaining claim.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

